Citation Nr: 0119044	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  94-38 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hemorrhoids.  

2. Entitlement to service connection for hypertension based 
on the theory of aggravation of a pre-existing condition 
during active service from February to December 1991.  

3. Entitlement to service connection for a psychiatric 
disorder.  

4. Entitlement to a rating in excess of 10 percent for 
service-connected peptic ulcer disease, on appeal from the 
initial grant of service connection.  

5. Entitlement to a rating in excess of 10 percent for 
service-connected tear of the posterior horn of the left 
medial meniscus, on appeal from the initial grant of service 
connection.  

6. Entitlement to a rating in excess of 10 percent for a 
service-connected tear of the posterior horn of the right 
medial meniscus, on appeal from the initial grant of service 
connection.  

7. Entitlement to a rating in excess of 10 percent for a 
service-connected low back disorder, on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1980 and from February 1991 to December 1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions in April 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The procedural posture 
of this case was discussed in the Introduction section of the 
Board's October 1998 remand.  At that time, issues  numbered 
four through seven above were characterized as increased 
rating claims.  Since that remand, the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran had appealed the initial disability evaluations 
assigned upon establishment of entitlement to service 
connection, and because  the left and right knee disorders 
and back disorder were evaluated as 10 percent disabling 
(effective the date service connection was established) while 
the case was on remand, issues four through seven are 
restated as above.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (claimant seeks maximum available benefits, unless he 
or she clearly expresses a contrary intent).  


REMAND

Since the Board's October 1998 remand, and after the RO's 
readjudication of the claims in a January 2001 rating 
decision and its issuance of a March 2001 supplemental 
statement of the case (SSOC), the RO received directly into 
the record copies of VA clinical records prepared between 
March 1999 and April 2001.  

Evidence received by the RO prior to transfer of the records 
to the Board after an appeal has been initiated (including 
evidence received after certification has been completed) 
must be referred to the appropriate rating or authorization 
activity for review and disposition.  If any prior statement 
of the case (SOC) or SSOC were prepared before the receipt of 
the additional evidence, a SSOC must be furnished to the 
veteran and his or her representative, unless the additional 
evidence received duplicates evidence previously of record 
that was discussed in the SOC or a prior SSOC or the 
additional evidence is not relevant to the issue, or issues, 
on appeal.  38 C.F.R. § 19.37(a).  See also 38 C.F.R. 
§ 19.37(b) (if such evidence is received by the RO after the 
records have been transferred to the Board for appellate 
consideration, then the RO will forward them to the Board if 
it has a bearing on the appellate issue or issues); 38 C.F.R. 
§ 20.1304(c) (pertinent evidence submitted to or accepted by 
the Board must be referred to the RO for review and 
preparation of a SSOC, unless this procedural right is waived 
in writing).  

The record does not include any indication, such as a rating 
decision or a SSOC, that the RO readjudicated the claims in 
light of this additional evidence.  As these additional 
VA clinical records are pertinent to the issues on appeal, 
the RO was required to consider them in the adjudication.  
The fact that it did not, and that the veteran did not 
provide a written waiver of initial RO consideration, 
necessitates remedial action.  Such action might have 
consisted simply of providing the veteran with an opportunity 
to submit a waiver.  In this case, though, because still 
further development of the record is necessary, the RO can 
readjudicate the claims in light of this additional evidence 
following completion of that development.  

The further development that is required falls into two 
categories, both of which suggest noncompliance with the 
Board's October 1998 remand directives.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (veteran is entitled to 
compliance with Board remand directives).  

First, in the October 1998 remand the Board directed the RO 
to request from all possible military and document repository 
sources the complete medical, clinical, and hospital records 
for the following periods of time: (a) National Guard service 
from 1980 to 1991, if any; (b) active service from February 
to December 1991; and (c) National Guard service from 
December 1991 to June 1997.  The remand specifically 
indicated that the requests should at minimum be directed to 
the National Personnel Records Center (NPRC) for the 
veteran's period of active service in 1991 and to the Alabama 
Army National Guard.  The RO requested service medical 
records from NPRC in November 1998, by asking for "any 
service records available on this veteran, to include service 
medical records", and by stating that service medical 
records "were not received with the August 1988 request" 
for the 1974 to 1980 service medical records.  NPRC responded 
in December 1998 that it had no health records on file for 
the veteran.  Also in November 1998, the Alabama Army 
National Guard provided the RO with copies of service medical 
records stored on microfiche relevant to the veteran's 
service, both active and reserve, from 1982 to 1997.  These 
records included, in particular, a copy of the September 1991 
hospitalization report, during which the veteran purportedly 
underwent a highly selective vagotomy for an ulcer disorder 
at Fort Stewart, Georgia.  

The remand directive, though, also indicated that if complete 
records were not obtained from these sources, the RO should 
contact Martin Army Community Hospital in Ft. Benning, 
Georgia, and Winn Army Community Hospital in Ft. Stewart, 
Georgia, for treatment or hospitalization records of the 
veteran.  The RO has not done so, and it is less than clear 
whether the service medical records currently associated with 
the claims file are complete.  Thoroughness requires that the 
RO contact those facilities and obtain treatment or 
hospitalization records of the veteran.  

It is also noted that NPRC, in April 1992, informed the RO 
that veteran's service medical records might be located at 
the Army Reserve Personnel Center in St. Louis, Missouri.  
There is no indication that the RO has attempted to obtain 
such records from that source.  

Second, the Board in its October 1998 remand directed the RO 
to request that the veteran provide releases for all private 
care providers who have treated or evaluated him for his 
service-connected back, knee, and ulcer disorders, or for his 
hemorrhoids, hypertension, or psychiatric disorder at any 
time and request the actual treatment records and diagnostic 
test results from the providers.  At a minimum, such record 
requests were to include requests of Hughston Orthopaedic 
Clinic and Dr. William Roundtree in Columbus, Georgia.  The 
claims file includes various clinical records from Hughston 
Orthopaedic Clinic prepared in 1995, but not in 1991 and 
1992.  The RO sent to the veteran a November 1998 letter, 
informing him of the need to provide releases for all private 
care providers who had treated him, including the Hughston 
Orthopaedic Clinic and Dr. Roundtree.  However, the veteran 
informed the RO in February 1999 that he had lost the letter, 
and thus the release forms that had accompanied that letter.  
The RO in January 1999 sent to the veteran a copy of the 
Board's remand, but there is no indication that the RO again 
sent to the veteran a copy of the November 1998 letter and 
appropriate release forms.  On remand, the RO must resend the 
substance of the November 1998 letter along with appropriate 
release forms.  If any request for records is unsuccessful, 
the RO should advise the veteran and his representative so 
that he may obtain and submit the records himself, in keeping 
with his ultimate responsibility to submit evidence in 
support of his claim pursuant to 38 C.F.R. § 3.159(c).

Finally, during the pendency of this appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA redefined VA's duty 
to assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminated the well-grounded-claim 
requirement.  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  While 
the claim is remanded, it remains the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case. 

Accordingly, this case is REMANDED for the following:

1.  Request all treatment or 
hospitalization records of the veteran 
from the Army Reserve Personnel Center in 
St. Louis, Missouri; Martin Army 
Community Hospital in Ft. Benning, 
Georgia; and Winn Army Community Hospital 
in Ft. Stewart, Georgia.  Obtain any 
releases necessary from the veteran 
before requesting the records.  All 
documents obtained must be associated 
with the claims file.  

2.  Request that the veteran provide 
releases for all private care providers 
who have treated or evaluated him for his 
service-connected back, knee, and ulcer 
disorders, or for his hemorrhoids, 
hypertension, or psychiatric disorder at 
any time.  Request the records from the 
providers, and stress that it is actual 
treatment records and diagnostic test 
results that are important.  Such record 
requests should include, at a minimum, 
requests of Hughston Orthopaedic Clinic 
and Dr. William Roundtree in Columbus, 
Georgia.  If any request for records is 
unsuccessful, advise the veteran and his 
representative so that the veteran may 
obtain and submit the records himself, in 
keeping with his ultimate responsibility 
to submit evidence in support of his 
claim pursuant to 38 C.F.R. § 3.159(c).  

3.  Ask the veteran if he has continued 
to receive treatment for any condition in 
issue from any VA facility and, if so, to 
identify the facilities at which he has 
received treatment.  Obtain treatment 
records, whether maintained in paper, 
electronic (i.e., computer), or 
microfiche form, and associate them with 
the claims file.  

4.  When the above actions have been 
completed, the case should be reviewed by 
the RO to ensure that the foregoing 
development has been conducted and 
completed in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  In conducting the development herein 
directed, the RO must ensure that all 
notification and development action 
required by the VCAA is completed, to 
include any further necessary VA 
examinations. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a SSOC.  An appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  No action is required of the 
veteran until further notice is issued.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




